Name: 83/281/EEC: Commission Decision of 25 May 1983 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/160/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production; NA;  Europe
 Date Published: 1983-06-09

 Avis juridique important|31983D028183/281/EEC: Commission Decision of 25 May 1983 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/160/EEC (Only the French and Dutch texts are authentic) Official Journal L 151 , 09/06/1983 P. 0053 - 0053*****COMMISSION DECISION of 25 May 1983 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/160/EEC (Only the Dutch and French texts are authentic) (83/281/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (1), as last amended by Directive 82/436/EEC (2), and in particular Article 9 (3) thereof, Whereas the Belgian Government on 22 March 1983 notified, pursuant to Article 8 (4) of Directive 72/160/EEC, the Royal Decree of 10 February 1983 amending the Royal Decree of 21 October 1980 laying down certain measures for the implementation of the Law of 3 May 1971 on the reorganization of agriculture and horticulture; Whereas under Article 9 (3) of Directive 72/160/EEC the Commission has to decide whether, having regard to the abovementioned Royal Decree of 10 February 1983, the provisions governing the implementation in Belgium of Directive 72/160/EEC, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC; Whereas the amendments provided for in the abovementioned Royal Decree of 10 February 1983 and the existing rules governing the cessation of farming are consistent with the objectives and provisions of Directive 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the amendments contained in the Royal Decree of 10 February 1983, the provisions implementing Directive 72/160/EEC in Belgium continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 25 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 9. (2) OJ No L 193, 3. 7. 1982, p. 37.